DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any citation of the instant specification is as published in US Patent Application Publication 20190114625.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s), in claims 1, 8 and 20, is/are:
first communication block configured to acquire identification information (claim 1) 
acquisition block configured to acquire settlement conditions (claim 1)
second communication block configured to send identification information…and the identification information (claim 1).
first communication block configured to receive settlement conditions related with settlement processing…and identification information related with settlement associated with a plurality of terminal apparatuses linked with the settlement conditions and identification information (claim 8) and 
a settlement processing block configured to execute the settlement processing and identification information (claim 8), 
the first communication block sends a processing result of the settlement processing (claim 8).
first communication block configured to acquire identification information related with settlement associated with another terminal apparatus (claim 20)
acquisition block configured to acquire settlement conditions (claim 20);
second communication block configured to send identification information...(claim 20)
third communication block configured to receive settlement conditions…and identification information (claim 20)
settlement processing block configured to execute the settlement processing (claim 20)
third communication block sending a processing result (claim 20).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 14 and 16 is objected to because of the following informalities:
Claim 14 includes the phrase “an specific information storage block”, which should be corrected as follows: “[[an]] a specific information storage block”
Claim 16 includes the phrase “wherein the data includes at least one of”. The term “data” is the plural form of “datum”, so the phrase should have a plural verb as well. Here, this should corrected as follows: “wherein the data include at least one of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The below listed claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
third communication block configured to receive settlement conditions…and identification information (claim 20)
third communication block sending a processing result (claim 20).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Although the first and second communication blocks are described as including an antenna (Par 70), there is no structure described for third communication block.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chougule (US Patent Application Publication 20170193468).

 As per claims 1 and 7, Chougule teaches a terminal apparatus [e.g., user device 110 of user A] (and corresponding communication method) comprising:
	a first communication block configured to acquire identification information related with settlement associated with another terminal apparatus (FIGs. 1 and 5 Par 38 - “the device of user A may detect and display nearby devices of users B, C, D, and E and devices of other users…the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server 170, such as pictures of nearby users for better identification purpose. For example, the peer-to-peer mobile transaction app may detect/receive 
an acquisition block configured to acquire settlement conditions (e.g., payment information, like payment arrangements) related with settlement processing (FIG. 2:208 and Par 44 – “At step 208…the user 105 may propose a payment arrangement and the other users may agree or accept the payment arrangement….The peer-to-peer mobile payment app may allow the user 105 and the other users to operate their respective mobile devices to discuss and negotiate a payment arrangement via short-range wireless communication.” Also see Par 37 – “For example, the user device 110 may receive data packets from the slave devices, such as user devices 108, 112, and 116, indicating the other users' input or comments on a payment arrangement….Thus, the users of a payment group may negotiate to reach an agreement in real time via the short-range wireless communication.” );
	and a second communication block configured to send identification information (e.g., accounts) related with settlement associated with own apparatus and the identification information related with the settlement of 

	As per claim 3, Chougule teaches the terminal apparatus according to claim 1, wherein the settlement conditions include information indicative of an amount of settlement money (Chougule Par 34 – “The peer-to-peer payment app may request that the user 105 enter various information, such as…payment amount”).

As per claim 4, Chougule, as modified, teaches the terminal apparatus according to claim 1, wherein the settlement conditions include information for specifying a destination of payment (Chougule Par 34 “The peer-to-peer payment app may request that the user 105 enter various information, such as…payee information”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) as applied to claim 1 above, and further in view of Shahbazi (US Patent Application Publication 20120066121).

	As per claim 2, Chougule teaches the terminal apparatus according to claim 1.
Chougule doesn’t teach/suggest “wherein the second communication block receives a processing result of the settlement processing sent from the settlement processing apparatus”.
However, Chougule, in an analogous art of a system for authorizing, requesting, and directing multiple payments to satisfy a monetary obligation of multiple payors (Par 26), teaches/suggests the concept(s) of:
wherein the second communication block receives a processing result of the settlement processing sent from the settlement processing apparatus (Par 26, “Multiple payors…may be jointly responsible for payment of a financial obligation”, and Par 61 – “The Payee sends payment receipt notifications to each of the Payors”).
Chougule, to modify (or “further modify”) the apparatus of Chougule, because this would lead to the predictable results of a more usable/efficient apparatus that provides payer(s) of a transaction a confirmation of payment completion, without requiring them to log into their accounts to check on the status of the payment.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) as applied to claim 1 above, and further in view of Arumugam (US Patent Application Publication 20100306040).

	As per claim 5, Chougule teaches the terminal apparatus according to claim 1, wherein the second communication block receives […] data stored as linked with the identification information related with the settlement of own apparatus and the other terminal apparatus (Chougule Par 38 – “the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server 170, such as pictures of nearby users for better identification purpose”).
Chougule doesn’t teach/suggest that received data is accessed using an “access information for accessing”.
However, Arumugam, in an analogous art of methods and systems to facilitate online transactions (Abstract), teaches/suggests the concept(s) of:

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that received data is accessed using an “access information for accessing”, as taught/suggested by Arumugam, to modify (or “further modify”) the apparatus of Chougule, because this would lead to the predictable results of a more efficient apparatus, that provides an easy way to access information stored in the internet.

	As per claim 6, Chougule, as modified, teaches the terminal apparatus according to claim 5, wherein the data include at least one of still image data, moving image data, or audio data (“[0038]…the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server 170, such as pictures of nearby users for better identification purpose”, “pictures” = “still image data”).

Claim(s) 8-9, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) in view of Shahbazi (US Patent Application Publication 20120066121).

	As per claims 8 and 19, Chougule teaches a settlement processing apparatus [payment provider server 170] (and corresponding settlement method) comprising:
	a first communication block configured to receive settlement 
	and a settlement processing block (processor)  configured to execute the settlement processing on a basis of the settlement conditions and identification information related with the settlement of the plurality of terminal apparatuses (Par 29 – “payment provider server 170 may include one or more payment applications 175 which may be configured to…process [settle] payment requests received from users”; Par 49 – “payment transaction requests based on the payment arrangement”, that is “settlement conditions”, Par 17 – “payment provider server 170…may each include one or more processors…and other appropriate components for executing instructions such as program code and/or data stored on one 
[…].
Chougule doesn’t teach/suggest “wherein the first communication block sends a processing result of the settlement processing”.
However, Shahbazi, in an analogous art of a system for authorizing, requesting, and directing multiple payments to satisfy a monetary obligation of multiple payors (Par 26), teaches/suggests the concept(s) of:
wherein the first communication block sends a processing result of the settlement processing (Par 26, “Multiple payors…may be jointly responsible for payment of a financial obligation”, and Par 61 – “The Payee sends payment receipt notifications to each of the Payors”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the first communication block sends a processing result of the settlement processing, as taught/suggested by Shahbazi, to modify (or “further modify”) the apparatus/method of Chougule, because this would lead to the predictable results of a more usable/efficient apparatus/method that provides payer(s) of a transaction a confirmation of payment completion, without requiring them to log into their accounts to check on the status of the payment.

As per claim 9, Chougule, as modified, teaches the settlement processing apparatus according to claim 8, wherein the first communication block sends the Shahbazi, Par 61 – “The Payee sends payment receipt notifications to each of the Payors”).

	As per claim 11, Chougule, as modified, teaches the settlement processing apparatus according to claim 8, wherein the settlement conditions include information indicative of an amount of settlement money (Chougule Par 34 – “The peer-to-peer payment app may request that the user 105 enter various information, such as…payment amount”).

	As per claim 12, Chougule, as modified, teaches the settlement processing apparatus according to claim 8, wherein the settlement conditions include information for specifying a destination of payment (Chougule Par 34 “The peer-to-peer payment app may request that the user 105 enter various information, such as…payee information”).

As per claim 20, Chougule teaches a settlement system comprising:
a terminal apparatus (e.g., user device 110 of user A) having 
a first communication block configured to acquire identification information related with settlement associated with another terminal apparatus (FIGs. 1 and 5 Par 38 - “the device of user A may detect and display nearby devices of users B, C, D, and E and devices of other users…the peer-
	an acquisition block configured to acquire settlement conditions (payment arrangements) related with settlement processing (FIG. 2:208 and Par 44 – “At step 208…the user 105 may propose a payment arrangement and the other users may agree or accept the payment arrangement….The peer-to-peer mobile payment app may allow the user 105 and the other users to operate their respective mobile devices to discuss and negotiate a payment arrangement via short-range wireless communication.” Also see Par 37 – “For example, the user device 110 may receive data packets from 
	and a second communication block configured to send identification information (e.g., accounts) related with settlement associated with own apparatus and the identification information related with the settlement of the other terminal apparatus to a settlement processing apparatus as linked with the settlement conditions (Par 40, user device 110 can create five different payment transaction requests, one each itself [payer/user A] and for the other joint payers B, C, D and E. Par 50 – “The user device 110 may communicate the generated payment transaction requests to the payment provider server 170 via the network 160”, Par 49 – “payment transaction requests based on the payment arrangement”, Par 13 – “requests for the payment transactions may be communicated to the payment service provider who may debit from the respective payers' accounts [identifiers] and credit the corresponding payees' accounts”, so necessarily the payment requests submitted to the server container payers’ accounts 
	and a settlement processing apparatus (payment provider server 170) having 
a third communication block configured to receive settlement conditions related with settlement processing sent from any one of a plurality of terminal apparatuses and identification information related with settlement of the plurality of terminal apparatuses linked with the settlement conditions (FIGs. 1:110,160,170, Par 50 – “The user device 110 may communicate the generated payment transaction requests to the payment provider server 170 via the network 160.”, Par 52 – “Payment transaction requests may be generated based on the payment arrangement to be processed by the payment provider server 170”, Par 13 – “requests for the payment transactions may be communicated to the payment service provider who may debit from the respective payers' accounts [identifiers] and credit the corresponding payees' accounts”, so necessarily the payment requests submitted to the server container payers’ accounts [identifiers]. Also see FIG. 2:210);
	and a settlement processing block (processor) configured to execute the settlement processing on a basis of the settlement conditions (Par 29 – “payment provider 
identification information related with the settlement of the plurality of terminal apparatuses (Par 13 – “requests for the payment transactions may be communicated to the payment service provider who may debit from the respective payers' accounts [identifiers] and credit the corresponding payees' accounts”, so necessarily the payment requests submitted to the server container payers’ accounts [identifiers]. Also see FIG. 2:210.);
	[…].
Chougule doesn’t teach/suggest “the third communication block sending a processing result of the settlement processing”.
However, Chougule, in an analogous art of a system for authorizing, requesting, 
wherein the first communication block sends a processing result of the settlement processing (Par 26, “Multiple payors…may be jointly responsible for payment of a financial obligation”, and Par 61 – “The Payee sends payment receipt notifications to each of the Payors”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the third communication block sending a processing result of the settlement processing, as taught/suggested by Chougule, to modify (or “further modify”) the system of Chougule, because this would lead to the predictable results of a more usable/efficient system that provides payer(s) of a transaction a confirmation of payment completion, without requiring them to log into their accounts to check on the status of the payment.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) in view of Shahbazi (US Patent Application Publication 20120066121), as applied to claim 8 above, and further in view of Griffin (US Patent Application Publication 20090191811).

	As per claim 10, Chougule, as modified, teaches the settlement processing apparatus according to claim 8.
Chougule, as modified, doesn’t teach/suggest “wherein the first communication block sends the processing result of the settlement processing to a destination of 
However, Griffin, in an analogous art of financial transactions (Par 3), teaches/suggests the concept(s) of:
wherein the first communication block sends the processing result of the settlement processing to a destination of payment (Par 65, “Upon completing payment processing the payment provider system may communicate a SMS notification, i.e., successful transfer of funds, successful deposit of funds, amount of transfer or deposit, or some other related message informing the sender 140 and/or recipient 145 of the payment processing results”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the first communication block sends the processing result of the settlement processing to a destination of payment, as taught/suggested by Griffin, to modify (or “further modify”) the apparatus of Chougule, as modified, because this would lead to the predictable results of more usable/efficient system that provides recipient confirmation of deposited payments, without requiring them to log into their account to check on the status of the deposits.

Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) in view of Shahbazi (US Patent Application Publication 20120066121), as applied to claim 8 Arumugam (US Patent Application Publication 20100306040).

	As per claim 13, Chougule, as modified, teaches the settlement processing apparatus according to claim 8, further comprising:
	a second communication block configured to send […] data linked with the identification information related with the settlement of the plurality of terminal apparatuses to the plurality of terminal apparatuses (Chougule Par 38 – “the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server 170, such as pictures of nearby users for better identification purpose”).
Chougule doesn’t teach/suggest that the sent data is an “access information for accessing”.
However, Arumugam, in an analogous art of methods and systems to facilitate online transactions (Abstract), teaches/suggests the concept(s) of:
that the sent data is an “access information for accessing” (Par 9, “the link or URL sent from the payment provider to the second user also includes the first user's email address or other identifier”, “access information” = “link or URL”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of t that the sent data is an “access information for accessing”, as taught/suggested by Arumugam, to modify (or “further modify”) the apparatus of Chougule, because this 

	As per claim 15, Chougule, as modified, teaches the settlement processing apparatus according to claim 13, further comprising:
	a data storage block configured to store the data (Chougule FIG. 1:180,185 and Par 30 - “Payment provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with consumers, merchants, and funding sources, such as banks or credit card companies.”).

As per claim 16, Chougule, as modified, teaches the settlement processing apparatus according to claim 13, wherein the data includes at least one of still image data, moving image data, or audio data (Chougule “[0038]…the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server 170, such as pictures of nearby users for better identification purpose”, “pictures” = “still image data”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) in view of Shahbazi (US Patent Application Publication 20120066121) and further in view of Arumugam (US Patent Application Publication 20100306040), as applied to claim 13 above, and further in view of Bozovich (US Patent Application Publication 20170185989).

As per claim 14, Chougule, as modified, teaches the settlement processing apparatus according to claim 13, further comprising:
	[a] specific information storage block configured to store specific information for specifying each of users of the plurality of terminal apparatuses by relating the specific information with the identification information related with the settlement of the plurality of terminal apparatuses linked with the settlement conditions (FIG. 1:180,185 and Par 30, “Payment provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with consumers, merchants, and funding sources, such as banks or credit card companies.”);
	[…].
Chougule, as modified, doesn’t teach/suggest “the second communication block sends the access information to the plurality of terminal apparatuses by use of the specific information of each of the plurality of users”.
However, Bozovich, in an analogous art of systems and methods for split group payments (Abstract), teaches/suggests the concept(s) of:
the second communication block sends the access information to the plurality of terminal apparatuses (Abstract – “The payment provider may generate a URL address for the payment interface, which may be provided to the payers to direct the payers to the payment interface for the group payment”). 
by use of the specific information of each of the plurality of users 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the second communication block sends the access information to the plurality of terminal apparatuses by use of the specific information of each of the plurality of users, as taught/suggested by Bozovich, to modify (or “further modify”) the apparatus of Chougule, as modified, because this would lead to the predictable results of a more user informative/usable system that provides access information (URLs) to multiple payers where they can access data related to the joint payment.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US Patent Application Publication 20170193468) in view of Shahbazi (US Patent Application Publication 20120066121), as applied to claim 8 above, and further in view of Bozovich (US Patent Application Publication 20170185989).

As per claim 17, Chougule, as modified, teaches the settlement processing apparatus according to claim 8.
Chougule, as modified, doesn’t teach/suggest 
wherein an electronic value is held for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses; and 

However, Bozovich, in an analogous art of systems and methods for split group payments (Abstract), teaches/suggests the concept(s) of:
wherein an electronic value (“digital wallets and/or payment accounts”) is held for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses (Par 54 – “the user (payee or payer) and/or the group corresponding to payee devices 110 and payer devices 120 may establish one or more digital wallets and/or payment accounts with payment provider server 130”); and 
the settlement processing block executes the settlement processing by use of the held electronic value for each identification information related with the settlement (FIG.1:130,132 and “[0051] Transaction processing application 132 may correspond to one or more processes to execute software modules and associated specialized hardware of payment provider server 130 to…provide payments using the payment account and/or payment instruments”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein an electronic value is held for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses” Bozovich, to modify (or “further modify”) the apparatus of Chougule, as modified, because this would lead to the predictable results of a more secure apparatus, by storing credentials remotely instead of locally, hence preventing sensitive information from being compromised if the apparatus is loss/stolen.

As per claim 18, Chougule, as modified, teaches the settlement processing apparatus according to claim 8.
Chougule, as modified, doesn’t teach/suggest
wherein each of the plurality of terminal apparatuses holds an electronic value for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses;
	and the settlement processing block executes the settlement processing by use of the electronic value for each identification information related with the settlement held in each of the plurality of terminal apparatuses.
However, Bozovich, in an analogous art of systems and methods for split group payments (Abstract), teaches/suggests the concept(s) of:
wherein each of the plurality of terminal apparatuses holds an electronic value for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses (Par 36, “information for the payment account may also be stored to payer 
	and the settlement processing block executes the settlement processing by use of the electronic value for each identification information related with the settlement held in each of the plurality of terminal apparatuses (FIG.1:130,132 and “[0051] Transaction processing application 132 may correspond to one or more processes to execute software modules and associated specialized hardware of payment provider server 130 to…provide payments using the payment account and/or payment instruments”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein each of the plurality of terminal apparatuses holds an electronic value for use in the settlement processing for each identification information related with settlement of the plurality of terminal apparatuses” and “the settlement processing block executes the settlement processing by use of the electronic value for each identification information related with the settlement held in each of the plurality of terminal apparatuses”, as taught/suggested by Bozovich, to modify (or “further modify”) the apparatus of Chougule, as modified, because this would lead to the predictable results of a more versatile apparatus that will have the ability to perform offline transactions (Bozovich Par 36, “for use in an offline environment”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
All of the below references are all pertinent because they involve splitting a payment between multiple payers (see Abstracts):
Zhao; Lucy Ma	US 20140351118 A1
Naaman; Nadav	US 20120166332 A1
SIDDIQUE; M.A. Sami et al.	US 20130215116 A1
Kent; Jonathan Douglas et al.	US 20120214416 A1
Niwa, Takanori et al.	US 20040248548 A1
TADA MASAMI et al.	JP 2014112286 A
MOGI, SHINJI et al.	JP 2002183628 A
NAKADA, YOSHITAKA et al.	JP 2004280318 A
MIYAZAWA A	WO 2014103487 A1
NIWA T et al.	WO 03038698 A1
Sanchez (US Patent Application Publication 20200250648) also pertinent for teaching at least some of the limitations. For example, although, upon further consideration, Sanchez may teach other limitations of claim 20, it at least teaches/suggests the following:
settlement system comprising: a terminal apparatus (mobile device 120(1)) having 
a first communication block configured to acquire identification 
an acquisition block configured to acquire settlement conditions related with settlement processing (Par 60 - “In some instances, consumers can provide payment instructions via their mobile devices 120(N) in response to the request for payment instructions, and the mobile devices 120(N) can transmit the payment instructions to the consumer's mobile device 120(1)”); and 
a […] communication block configured to send identification information related with settlement associated with own apparatus and the identification information related with the settlement of the other terminal apparatus to a settlement processing apparatus as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Gabriel Mercado/Examiner, Art Unit 3685             

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685